Citation Nr: 0701381	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for post 
operative residuals with laxity, fracture right proximal 
tibia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
traumatic arthritis with limited motion, right knee, 
evaluated as 10 percent disabling from April 22, 2002 to May 
17, 2006, and evaluated as 40 percent disabling as of May 18, 
2006.

3.  Entitlement to service connection for cervical spine 
condition.

4.  Entitlement to service connection for bilateral shoulder 
condition.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of service connection for cervical spine and 
bilateral shoulder conditions are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's post operative residuals with laxity, 
fracture right proximal tibia, are not productive of severe 
recurrent subluxation or lateral instability.

2.  The veteran's traumatic arthritis with limited motion of 
the right knee is not productive of limitation of greater 
than 10 degrees of extension prior to May 18, 2006, and is 
not productive of limitation of extension of 45 degrees or 
more thereafter. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for post operative residuals with laxity, fracture 
right proximal tibia, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the right knee with 
limitation of extension prior to May 18, 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2006).

3.  As of May 18, 2006 and thereafter, the criteria for a 
disability rating in excess of 40 percent for traumatic 
arthritis of the right knee with limitation of extension are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was initially provided to the 
veteran in May 2002, prior to the initial AOJ decision on his 
claim.  Although this notice was deficient in that it failed 
to provide notice to the veteran of the fourth Pelegrini II 
element, notice of this element was provided in a December 
2005 letter.  These letters read as a whole advised the 
veteran of the all the Pelegrini II elements as stated above.  
The veteran's claim was readjudicated in July 2006 after 
affording him with an opportunity to respond to the December 
2005 letter.  Thus the Board finds that the late timing of 
the notice of the fourth Pelegrini II element is 
nonprejudicial error as the veteran has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
May 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  The Board finds that there has been no prejudice 
to the veteran by the timing of the notice relating to these 
elements as the veteran was not granted any increase in his 
disability rating until after notice was provided.  

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from October 
2001 through February 2006.  The veteran provided private 
medical treatment record, but did not provide a release for 
VA to obtain any additional records although asked to do so.  
The veteran was notified in the rating decisions, Statement 
of the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He submitted multiple statements that he has no 
additional evidence to submit.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in July 2002, December 
2004 and May 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran was originally service connected in a January 
1968 rating decision for post operative residuals with 
laxity, fracture right proximal tibia, which was rated as 20 
percent disabling under Diagnostic Code 5257.  That rating 
has remained in effect since that time.  In April 2002, the 
veteran filed a claim for an increased rating for this 
disability.  In the August 2002 rating decision on appeal, 
although denying an increase in the disability rating for 
post operative residuals with laxity, fracture right proximal 
tibia, the RO granted a separate 10 percent disability rating 
under Diagnostic Code 5010 for traumatic arthritis in the 
right knee.  Subsequently in a July 2006 rating decision, the 
RO increased the separate disability rating for traumatic 
arthritis of the right knee to 40 percent.  This 40 percent 
disability rating was based upon the findings at a May 2006 
VA examination which found that the veteran had limited 
extension of the knee of 30 degrees.  

Under Diagnostic Code 5010 (which refers to Diagnostic Code 
5003), traumatic arthritis established by x-ray findings is 
rated on the basis of limitation of motion of the affected 
joints.  When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (degenerative arthritis) and 5010 (traumatic 
arthritis) (2006).  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Diagnostic Code 5260 is used to 
evaluate knee disabilities based upon limitation of flexion 
of the knee.  It provides for a compensable rating when 
flexion is limited to 45 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 is used to 
evaluate knee disabilities based upon limitation of extension 
of the knee, and provides for a 10 percent rating when 
extension is limited to 10 degrees, a 20 percent rating when 
extension is limited to 15 degrees, a 30 percent rating when 
extension is limited to 20 degrees, a 40 percent rating when 
extension is limited to 30 degrees, and a 50 percent rating 
when extension is limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Normal range of motion of the 
knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. 
§ 4.71a, Plate II.  

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  38 C.F.R. § 4.71a (2006).  Under 
Diagnostic Code 5257, 30 percent is the maximum scheduler 
rating provided.  Diagnostic Code 5257 is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  

As the medical evidence contains x-ray evidence that clearly 
shows the veteran has traumatic arthritis to the right knee 
with limited motion, separate ratings under Diagnostic Codes 
5010 and 5257 are permissible.  See VAOPGCPREC 23-97.    
Furthermore, the veteran may also be entitled to separate 
ratings under Diagnostic Codes 5260 and 5261 should the 
evidence establish compensable limitation of flexion and 
extension.  See VAOPGCPREC 9-04.  

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2006); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2006).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2006).  

As to the evaluation based on arthritis, the Board finds that 
the preponderance of the evidence is against a higher rating 
than 10 percent prior to May 18, 2006, and no greater than 40 
percent thereafter.  

VA treatment records prior to May 18, 2006, show that by x-
ray evidence that the veteran had arthritis in the right knee 
and that there was some limitation of motion of the right 
knee but not to the extent that would be compensable under 
VA's rating schedule.  Thus the RO granted the veteran the 10 
percent permissible under Diagnostic Code 5003 and 5010 for 
traumatic arthritis of the knee with noncompensable 
limitation of motion.  

VA orthopedic and physical therapy treatment records also 
show that in July 2003 the veteran had range of motion of the 
knee from 10 degrees to 110 degrees.  Under Diagnostic Code 
5261, limitation of extension of 10 degrees warrants a 10 
percent disability rating.  A higher rating is not warranted, 
however, because the totality of the evidence does not 
establish that the veteran had limitation of extension of at 
least 15 degrees or that he had fatigability, weakness or 
incoordination limiting the functioning of the right knee.  

As Diagnostic Code 5003 provides that arthritis is evaluated 
on limitation of motion, the veteran is not entitled to 10 
percent under Diagnostic Code 5010 and a separate 10 percent 
under Diagnostic Code 5261.  This would be considered 
impermissible pyramiding.  See 38 C.F.R. § 4.14 (2006).  Thus 
the veteran is not entitled to more than a 10 percent 
disability rating for his right knee arthritis prior to May 
18, 2006.

At the May 18, 2006 VA examination, however, the objective 
findings showed that the veteran had limitation of extension 
of 30 degrees but no more, which warrants a 40 percent 
disability rating under Diagnostic Code 5261.  Thus the RO 
granted the veteran an increase to 40 percent in the July 
2006 rating decision.  The Board finds, however, that the 
preponderance of the evidence is against a rating higher than 
40 percent.  Although the veteran's flexion decreased by 5 
degrees with repetitive motions, there is no indication that 
there was any affect on the extension of the right knee.  
Furthermore, the examiner stated that there was no 
fatigability, weakness or incoordination noted with 
repetitive motions.  Thus the medical evidence does not 
support a disability rating in excess of 40 percent, which 
requires limitation of extension of 45 degrees or more, or 
the presence of additional functional loss due to weakness, 
fatigability or incoordination.  

As for evaluation under Diagnostic Code 5260, the medical 
evidence shows that flexion of the veteran's right knee has 
not been measured to be less than 65 degrees with an 
additional 5 degrees loss with repetitive motion.  In order 
to be entitled to at least a 10 percent disability rating, 
the evidence must show that the disability is productive of 
no more than 45 degrees of limitation of flexion.  Thus the 
preponderance of the evidence is against assigning a separate 
disability rating under Diagnostic Code 5260 for limitation 
of flexion.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and his appeal must therefore be denied as to an increased 
disability rating for traumatic arthritis of the right knee.

As for evaluation under Diagnostic Code 5257 for post 
operative residuals, fracture right proximal tibia, the Board 
finds that the preponderance of the evidence is against a 
disability rating higher than 20 percent.  VA treatment 
records from 2003 show that the veteran had only mild laxity 
in the right knee.  At the most recent VA examination in May 
2006, no laxity was found, and private treatment records from 
January 2006 also show no finding of laxity in the right 
knee.  In order for a higher rating to be warranted, the 
evidence must establish severe recurrent subluxation or 
lateral instability, which it fails to do.  The preponderance 
of the evidence thus being against a disability rating in 
excess of 20 percent, the veteran's appeal as to evaluation 
under Diagnostic Code 5257 must be denied.



ORDER

Entitlement to an increased disability rating for post 
operative residuals with laxity, fracture right proximal 
tibia, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis, right knee, prior to May 18, 2006, 
is denied.

Entitlement to a disability rating in excess of 40 percent 
for traumatic arthritis, right knee, as of May 18, 2006 and 
thereafter is denied.


REMAND

The Board remands the veteran's claims for service connection 
for cervical spine and bilateral shoulder conditions for 
additional development.  An x-ray of the veteran's cervical 
spine dated in August 2002 shows that the veteran has marked 
degenerative changes at the C4-5, C5-6 and C6-7 levels with 
the presence of severe spasm.  VA treatment records from 
August 2003 show the veteran underwent some physical therapy 
for myofascial pain of the trapezius muscles.  Other VA 
treatment records show the veteran's complaints of neck and 
shoulder pain.

Service medical records show that the veteran was involved in 
a motor vehicle accident on January 27, 1967 in which he 
sustained multiple injuries including the fracture to his 
right proximal tibia and multiple lacerations to the 
forehead.  The fascial lacerations required suturing. The 
veteran has stated that the fascial lacerations were the 
result of hitting his forehead on the steering wheel.  

It appears from the inpatient treatment records that a line 
of duty investigation was conducted, but there is no record 
of it in the service medical records.  The only notation of 
the outcome of that investigation is on the Clinical Record 
Cover Sheet from the veteran's final hospitalization at 
Valley Forge General Hospital dated in August 1967, which 
indicates that the veteran's injuries from the automobile 
accident were in the line of duty.  The records of the line 
of duty investigation may shed some light on the exact nature 
of the veteran's accident since the medical records indicate 
that the veteran could not remember any specific details.  
Such records may be relevant in determining the extent of the 
injury to the veteran's head.

This record also indicates that the veteran had diplopia on 
upper and downward gaze, secondary to probable fracture, 
floor of orbit, right, sustained in the automobile accident.  
Thus, there is an indication that the veteran did injure his 
head more seriously than just lacerations.  It would seem 
that such a problem would have to be the result of a 
significant blow to the forehead.  And if the veteran did 
have such a blow to his head, the current degenerative 
changes in his cervical spine may be the result therefrom.  
These questions, however, are of a medical nature and a VA 
examination is needed to obtain a medical opinion as to the 
etiology of the veteran's cervical spine condition.

As for the veteran's bilateral shoulder condition, the 
medical evidence appears to link this condition with the 
veteran's cervical spine condition.  Thus, this claim must be 
remanded for a VA examination in order to determine what, if 
any, bilateral shoulder condition the veteran has, if it is a 
separate and distinct condition from the neck, or a symptom 
of the veteran's cervical spine condition. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the veteran's service 
personnel records as would contain the line 
of duty investigation report compiled in 
connection with the veteran's January 1967 
motor vehicle accident.  Associate all 
requests and records received with the 
claims file.  If records are unavailable 
from any sources, a negative reply is 
requested.

2.  The veteran should be scheduled for a VA 
orthopedic examination for his claimed 
cervical spine and bilateral shoulder 
conditions.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner is 
asked to provide diagnoses of what, if any, 
cervical spine and/or bilateral shoulder 
conditions the veteran currently has.  The 
examiner is also asked to render an opinion 
as to whether any bilateral shoulder 
condition the veteran may have is a separate 
and distinct disability or whether it is a 
symptom of any cervical spine condition 
diagnosed.

The examiner should then render an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that each condition diagnosed 
is related to disease or injury incurred 
during service, especially related to the 
automobile accident in January 1967.  If 
necessary, the examiner should also render 
an opinion as to whether any diagnosed 
bilateral shoulder condition is proximately 
due to or the result of any diagnosed 
cervical spine condition.  The examiner 
should provide all rationale for the 
opinions rendered.

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


